Bkoyles, C. J.
1. The fact that one. of the jurors had not been drawn to serve on the jury during the term of the court at which the defendant was tried is an objection propter defectum, and arises too late when not made until after the verdict, though the movant did not previously know the fact alleged. Stapleton v. State, 19 Ga. App. 36 (15) (90 S. E. 1029); Jordan v. State, 119 Ga. 443, 445 (46 S. E. 679). Furthermore, the movant and his counsel failed to state in their affidavits that they could not have discovered the fact by the exercise of ordinary diligence.
2. While the evidence for the State amply authorized a verdict of murder, the evidence as a whole, including the evidence for the defense and the defendant’s statement, authorized the verdict of voluntary manslaughter, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luhe and Bloodworth, JJ., ooneur.